DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21 – 44 are pending.  Claims 21 – 23, 29, 31, 32, 37 – 41, and 43 were amended.
	
Priority
The instant application claims priority to US provisional applications 62/540557, 62/562487, 62/583487, and PCT/US17/31721. PCT/US17/31721 further claims priority to US provisional applications 62/333589, 62/350672, 62/412843, 62/427141.   Examiner analyzed support for the invention as claimed in the original filing, and found support only in US Provisional Application, and therefore assigned a priority date of 8 November 2017.
In response, Applicant filed amended claims on 13 August 2020 and claimed priority to US Provisional Application 62/412,843, filed 26 October 2016.
In the instant claims, filed 1 December 2021, applicant added the elements/steps of “wherein the state corresponds to at least one of an anticipated outcome relating to a machine in the industrial environment or an anticipated outcome relating to a process in the industrial environment.”  Examiner has reviewed the seven provisional applications in the original priority claim, and can only find support for this amendment in US 62583487, for example at paragraph [001674].  The filing date of 62583487 was 8 November 2017.   
Therefore, the Examiner assigns a priority date of 8 November 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 December 2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement(s). 
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75, 76, and 80 – 90 of copending Application No. 16/185625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application is word for word identical to claim 75 of the copending application.  Dependent claims 22 – 32 of the instant application, which are dependent on claim 21, are identical to various of the dependent claims 76 and 80 – 90 of the copending application (22 vs 76, 23 vs 80 and 82, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27, 33, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al., US 2017/0371311 (hereinafter 'Aparicio Ojea') in view of Keeler et al., US 5825646 (hereinafter 'Keeler').

Regarding claim 21: Aparicio Ojea teaches a monitoring system for data collection in an industrial environment ([0022]: discloses an “intelligent programmable logic controller (PLC)” that enables the creation of “soft-sensor” values at every scan cycle, based on lower level sensor readings), the system comprising: 
a plurality of sensors communicatively coupled to a data collector having a controller ([Fig 1, 0025, 0026]: discloses intelligent programmable logic controllers 110E and 110F that collect data from field devices 110C and 11D, where each field device can be a sensor); and
a data collection circuit structured to determine at least one collection parameter for at least one of the plurality of sensors from which to process output data ([Fig 2, 0031]: discloses changing the sampling rate based on a continuous analysis of the incoming from the sensor, where the Examiner interprets the sampling rate as a data collection parameter).

Aparicio Ojea is silent with respect to 
a data collection band circuit structured to determine at least one collection parameter for at least one of the plurality of sensors from which to process output data; and

wherein the data collection band circuit alters the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state, wherein the state corresponds to at least one of an anticipated outcome relating to a machine in the industrial environment or an anticipated outcome relating to a process in the industrial environment.

Keeler teaches 
a data collection band circuit structured to determine at least one collection parameter for at least one of the plurality of sensors from which to process output data ([col 22, lines 3 – 22; col 24, lines 28 – 42; Fig 17 and 18]: discloses a process of selecting the inputs for use by the neural network 406 with input select 422, where the neural network 406 then produces outputs 410 to the multiplexer 426); and
a machine learning data analysis circuit structured to receive output data from the at least one of the plurality of sensors and learn received output data patterns indicative of a state ([col 4, lines 18 – 62; col 5, lines 48 – 52; Fig 1, 1a]: discloses a runtime control network 16 for plant 10 that receives state variables s(t) from a set of sensors, and uses this data to feed a  predictive model for the plant 10, where the predictive model is implemented as a neural network that learns a mapping from input data to output using patterns in the input data),


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler to incorporate a modelling system that automatically determines the input variables relevant to the determination of the state of the monitored system. 

Regarding claim 22: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea is silent with respect to wherein 
the state further corresponds to at least one of an outcome relating to a machine in the industrial environment, or an outcome relating to a process in the industrial environment. 

Keeler


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler to incorporate a modelling system that automatically determines the input variables relevant to the determination of the state of the monitored system. 

Regarding claim 26: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above, wherein the at least one collection parameter relates to a granularity of collection of sensor data (Aparicio Ojea: [0023]: teaches modifying the sampling rate, which the Examiner interprets as equivalent to “granularity”, as discussed above).

Regarding claim 27: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above, wherein the at least one collection parameter is a storage parameter for collected data (Aparicio Ojea: [0023, 0024]: teaches a data storage feature that includes “efficient data compression” and “intelligent filtering”, which the Examiner interprets as related to the storage of the sensor data).

claim 33: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above, further comprising a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from at least one of the plurality of sensors which comprise a detection package, each of the plurality of sensors operatively coupled to at least one of a plurality of components of an industrial production process (Aparicio Ojea: [0022, 0025, 0026]: discloses an industrial production environment with a plurality of field devices 110A, 110B, that include pressure switches, sensors, push buttons, flow switches, and level switches, that has the field devices connected to Intelligent PLCS 110E.  The production units, which the Examiner interprets the production units as equivalent to the plurality of components, are connected to one or more of the field devices in order to transfer data to or from the field devices).

Regarding claim 34: Aparicio Ojea in view of Keeler teaches the system of claim 33, as discussed above, further comprising a data analysis circuit structured to analyze a subset of the plurality of detection values to determine a sensor performance value of at least one of the plurality of sensors (Aparicio Ojea: [0022]: discloses the capture of “soft-sensor values” that are used to create data analytics or error analysis, where the Examiner interprets error analysis as equivalent to determining a sensor performance value).

Regarding claim 37: Aparicio Ojea teaches a computer-implemented method for collecting data in an industrial environment ([0022]: discloses an “intelligent 
determining at least one collection parameter for at least one of a plurality of sensors from which to process output data ([Fig 2, 0031]: discloses changing the sampling rate based on a continuous analysis of the incoming from the sensor, where the Examiner interprets the sampling rate as a data collection parameter); 
receiving output data from the at least one of the plurality of sensors ([Fig. 1, 0024]: discloses handling data from sensors at the Control Layer 110); and 
altering, automatically and without human intervention, the at least one collection parameter for the at least one of the plurality of sensors ([Fig 2, 0031, 0050]: discloses changing the sampling rate based on a continuous analysis of the incoming from the sensor, where the Examiner interprets the sampling rate as a data collection parameter, where this operation “may be performed automatically”).

Aparicio Ojea is silent with respect to 
learning received output data patterns indicative of a state, and
altering the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state.

Keeler teaches 
learning received output data patterns indicative of a state ([col 4, lines 18 – 62; col 5, lines 48 – 52; Fig 1, 1a]: discloses a runtime control network 16 for plant 10 that 
altering the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state ([col 23, lines 17 – 29, 49 - 55]: discloses selecting a preferred set of inputs using the input select block 422, then removing inputs from the set that do not impact the calculation of the expected output).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler to incorporate a modelling system that automatically determines the input variables relevant to the determination of the state of the monitored system. 


Claim 23 – 25, 28 – 32, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea in view of Keeler in view of in view of McGranahan et al., US 2019/0163848 (hereinafter 'McGranahan').

Regarding claim 23: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to wherein 


McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that includes dynamic changes to data collection including modifying the rate that data is collected ([0117]),  which the Examiner interprets as equivalent to the bandwidth used for data collection, as bandwidth is a function of the frequency of sampling and the number of bits per sample..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can modify how and when data is collected from lower levels of the system in order to provide a unified data representation to higher level layers of the system.

Regarding claim 24: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to wherein 
the at least one collection parameter is used to govern a multiplexing of the plurality of sensors.



It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can modify how and when data is collected from lower levels of the system in order to provide a unified data representation to higher level layers of the system.

Regarding claim 25: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to wherein 
the at least one collection parameter relates to a frequency range.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that includes dynamic changes to data collection including modifying the rate that data is collected ([0117]), which the Examiner interprets as equivalent to the bandwidth used for data collection, as bandwidth is a function of the frequency of sampling and the number of bits per sample..



Regarding claim 28: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to wherein 
the machine learning data analysis circuit is further structured to learn received output data patterns by being seeded with a model.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that includes a model based on collected sensor data that tracks the operations of a machine along with potential performance issues and maintenance conditions, and where there is an initial statistical model used at the start of processing ([0048], [0053]). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by 

Regarding claim 29: Aparicio Ojea in view of Keeler in view of McGranahan teaches the system of claim 28, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to wherein 
the model is at least one of a physical model, an operational model, or a system model.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that includes a model based on collected sensor data that tracks the operations of a machine along with potential performance issues and maintenance conditions, which the Examiner interprets as equivalent to an operational model of the machine ([0048], [0053]). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can track the performance of the machine, providing a unified data representation to higher level layers of the system.

claim 30: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to wherein 
the machine learning data analysis circuit is further structured to learn received output data patterns based on the state.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that includes a model based on collected sensor data using real-time labels ([0116]), where the Examiner interprets a labelled condition as equivalent to a state.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can track the performance of the machine, providing a unified data representation to higher level layers of the system.

Regarding claim 31: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to wherein 
the data collection band circuit alters at least one collection parameter when the learned received output data patterns do not reliably predict the anticipated outcome.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that that changes which sensors are selected based on a model that uses sensor data and real-time labels ([0116]), where the Examiner interprets a labelled condition as equivalent to a state, and that “altering a least one subset” means changing which set of sensors is selected, as discussed in the rejection under 35 USC 112, above.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can track the performance of the machine, providing a unified data representation to higher level layers of the system.

Regarding claim 32: Aparicio Ojea in view of Keeler in view of McGranahan teaches the system of claim 31, as discussed above, wherein altering the at least one collection parameter comprises discontinuing collection of data (Aparicio Ojea: [col 23, lines 17 – 29, 49 - 55]: discloses selecting a preferred set of inputs using the input select block 422, then removing inputs from the set that do not impact the calculation of the expected output, such that inputs will no longer contribute data for the analysis)

claim 38: Aparicio Ojea in view of Keeler teaches the method of claim 37, as discussed above, 
Aparicio Ojea in view of Keeler is silent with respect to wherein 
the learning received output data patterns is by being seeded with a model.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that includes a model based on collected sensor data that tracks the operations of a machine along with potential performance issues and maintenance conditions, and where there is an initial statistical model used at the start of processing ([0048], [0053]). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can track the performance of the machine, providing a unified data representation to higher level layers of the system.

Regarding claim 39: Aparicio Ojea in view of McGranahan teaches the method of claim 37, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to further comprising 
altering at least one subset of the plurality of sensors when the learned received output data patterns do not reliably predict the state.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that that changes which sensors are selected based on a model that uses sensor data and real-time labels ([0116]), where the Examiner interprets a labelled condition as equivalent to a state, and that “altering a least one subset” means changing which set of sensors is selected, as discussed in the rejection under 35 USC 112, above.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can track the performance of the machine, providing a unified data representation to higher level layers of the system.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea in view of Keeler in view of in view of Foley, US 2006/0279279 (hereinafter 'Foley').

Regarding claim 35: Aparicio Ojea in view of Keeler teaches the system of claim 34, as discussed above.
Aparicio Ojea in view of Keeler is silent with respect to further comprising 


Foley teaches 
an analysis response circuit structured to adjust a sensor scaling value in response to the sensor performance value ([0036]: “Peak hold circuit 42 is reset after every pulse. It then follows the next pulse and holds its peak value. This is read by the microprocessor before being reset to zero. This enables the microcontroller to automatically change the gain of the input circuit reading the Hall effect sensor, and act to "autoscale" its output”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of Foley to “ensure that the system remains within appropriate operating parameters despite drift due to temperature variation, air gap variation or other factors ([0036])”.


Claims 40, 41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea in view of Keeler in view of Foley in view of McGranahan.

Regarding claim 40: Aparicio Ojea in view of Keeler teaches a monitoring system for data collection in an industrial environment, the system comprising: 

a data collection band circuit structured to determine at least one collection parameter for at least one of the plurality of sensors from which to process output data ([Fig 2, 0031]: discloses changing the sampling rate based on a continuous analysis of the incoming from the sensor, where the Examiner interprets the sampling rate as a data collection parameter); 
a machine learning data analysis circuit structured to receive output data from the at least one of the plurality of sensors and learn received output data patterns indicative of a state ; 
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from the at least one of the plurality of sensors which comprise a detection package, each of the plurality of sensors operatively coupled to at least one of a plurality of components of an industrial production process  (Aparicio Ojea: [0022, 0025, 0026]: discloses an industrial production environment with a plurality of field devices 110A, 110B, that include pressure switches, sensors, push buttons, flow switches, and level switches, that has the field devices connected to Intelligent PLCS 110E.  The production units, which the Examiner interprets the production units as equivalent to the plurality of components, are connected to one or more of the field devices in order to transfer data to or from the field devices); and


Aparicio Ojea is silent with respect to 
a data collection band circuit structured to determine at least one collection parameter for at least one of the plurality of sensors from which to process output data; and
a machine learning data analysis circuit structured to receive output data from the at least one of the plurality of sensors and learn received output data patterns indicative of a state; 
the sensor performance value comprises a power consumption value for the at least one of the plurality of sensors; and 
an analysis response circuit structured to adjust a sensor scaling value in response to the sensor performance value;
wherein the data collection band circuit alters the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state.

Keeler teaches 

a machine learning data analysis circuit structured to receive output data from the at least one of the plurality of sensors and learn received output data patterns indicative of a state ([col 4, lines 18 – 62; col 5, lines 48 – 52; Fig 1, 1a]: discloses a runtime control network 16 for plant 10 that receives state variables s(t) from a set of sensors, and uses this data to feed a  predictive model for the plant 10, where the predictive model is implemented as a neural network that learns a mapping from input data to output using patterns in the input data),
wherein the data collection band circuit alters the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state, wherein the state corresponds to at least one of an anticipated outcome relating to a machine in the industrial environment or an anticipated outcome relating to a process in the industrial environment ([col 23, lines 17 – 29, 49 - 55]: discloses selecting a preferred set of inputs using the input select block 422, then removing inputs from the set that do not impact the calculation of the expected output). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler to 

Foley teaches 
an analysis response circuit structured to adjust a sensor scaling value in response to the sensor performance value ([0036]: “Peak hold circuit 42 is reset after every pulse. It then follows the next pulse and holds its peak value. This is read by the microprocessor before being reset to zero. This enables the microcontroller to automatically change the gain of the input circuit reading the Hall effect sensor, and act to "autoscale" its output”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of Foley to “ensure that the system remains within appropriate operating parameters despite drift due to temperature variation, air gap variation or other factors ([0036])”.

McGranahan teaches a system of adaptively acquiring sensor measurements ([0002]) that includes  
the sensor performance value comprises a power consumption value for the at least one of the plurality of sensors ([0038]: discloses monitoring various power quality metrics)



Regarding claim 41: Aparicio Ojea in view of Keeler in view of Foley in view of McGranahan teaches the system of claim 40, as discussed above.
Aparicio Ojea is silent with respect to wherein 
the state corresponds to at least one of an outcome relating to a machine in the industrial environment, an anticipated outcome relating to a machine in the industrial environment, an outcome relating to a process in the industrial environment, and an anticipated outcome relating to a process in the industrial environment.

Keeler teaches 
the state corresponds to at least one of an outcome relating to a machine in the industrial environment, an anticipated outcome relating to a machine in the industrial environment, an outcome relating to a process in the industrial environment, and an anticipated outcome relating to a process in the industrial environment ([col 4, lines 18 – 62; col 5, lines 48 – 52; Fig 1, 1a]: discloses a runtime control network 16 for plant 10 that receives state variables s(t) from a set of sensors, and uses this data to feed a  predictive model for the plant 10, where the predictive model is implemented as a neural 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler to incorporate a modelling system that automatically determines the input variables relevant to the determination of the state of the monitored system. 

Regarding claim 43: Aparicio Ojea in view of Keeler in view of Foley in view of McGranahan teaches the system of claim 40, as discussed above, wherein the at least one collection parameter relates to at least one of a frequency range or a granularity of collection of sensor data (Aparicio Ojea: [0023]: teaches modifying the sampling rate, which the Examiner interprets as equivalent to “granularity”, as discussed above).
 
Regarding claim 44: Aparicio Ojea in view of Keeler in view of Foley in view of McGranahan teaches the system of claim 40, as discussed above.
Aparicio Ojea in view of Keeler in view of Foley is silent with respect to wherein 
the machine learning data analysis circuit is further structured to learn received output data patterns by being seeded with a model.

McGranahan teaches a device for collecting sensor data ([0036]: adaptive sensor coordinator 310) that includes a model based on collected sensor data that tracks the operations of a machine along with potential performance issues and maintenance 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of Foley in view of McGranahan to improve the process of data analytics and error analysis by incorporating a system that handles various systems and sensors using a unified analysis scheme that can track the performance of the machine, providing a unified data representation to higher level layers of the system.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea in view of Keller in view of Hsiung et al., US6865509 (hereinafter 'Hsiung').

Regarding claim 36: Aparicio Ojea in view of Keeler teaches the system of claim 21, as discussed above.
Aparicio Ojea in view of Keller is silent with respect to wherein 
the industrial environment comprises at least one of a chemical production process or a pharmaceutical production process.

Hsiung teaches 
the industrial production environment comprises at least one of a chemical production process or a pharmaceutical production process ([col 3, lines 55 – 57]: The present invention can be used with a wide variety of processes, e.g., those utilized in the chemical, biological, petrochemical, and food industries).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keller in view of Hsiung to “permit monitoring and control over a process in real time, such that information about the process can rapidly be analyzed by a variety of techniques, with corrective steps based upon the analysis implemented immediately ([col 3, lines 46 – 50])”, as known in the art. 


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea in view of Keeler in view of Foley in view of McGranahan in view of Hsiung.

Regarding claim 42: Aparicio Ojea in view of Keeler in view of in view of McGranahan in view of Foley teaches the system of claim 40, as discussed above.
Aparicio Ojea in view of Keeler in view of in view of McGranahan in view of Foley is silent with respect to wherein 
the industrial environment comprises at least one of a chemical production process or a pharmaceutical production process. 

Hsiung teaches 
[col 3, lines 55 – 57]: The present invention can be used with a wide variety of processes, e.g., those utilized in the chemical, biological, petrochemical, and food industries).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Aparicio Ojea in view of Keeler in view of in view of McGranahan in view of Foley in view of Hsiung to “permit monitoring and control over a process in real time, such that information about the process can rapidly be analyzed by a variety of techniques, with corrective steps based upon the analysis implemented immediately ([col 3, lines 46 – 50])”, as known in the art. 


Response to Arguments
35 USC §112 
Applicant’s arguments, see pages 8 and 9, filed 1 December 2021, with respect to claims 26 and 43 have been fully considered and are persuasive.   
Applicant argues (see page 9) “Granularity should not be limited in interpretation more narrowly than the normally accepted usage for granularity with respect to collected sensor data, for example including a scale or level of detail presented by the related sensor data.”
Examiner submits that the Oxford English dictionary defines “granularity as “The scale or level of detail present in a set of data or other phenomenon.”  This appears 

Applicant’s amendments with respect to claims 31, 32, and 39 have been fully considered and resolve the issues of indefiniteness.  The rejection of 1 July 2021 has been withdrawn. 

35 USC §103 
Applicant’s arguments with respect to claims 21, 37, and 40 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  Examine agrees that Aparicio Ojea in view of McGranahan is silent with respect to the amended step/element 
wherein the data collection band circuit alters the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state, wherein the state corresponds to at least one of an anticipated outcome relating to a machine in the industrial environment or an anticipated outcome relating to a process in the industrial environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Guralnik et al., US 2003/0229471
Morikawa, US 2006/0229739, discloses a system that predicts what input to a system results in a desired change to an output of the system, as detected by one or more sensors ([Abstract])
Chen-Ritzo et al., US 2011/0055087, discloses a system for determining the cost of using sensor resources that includes predicting the future state of an operating environment based on observed sensor data ([Abstract, 0057 – 0064, Fig 3])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862